



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486(1), (2), or (3)
    of the
Criminal Code
shall continue.  These sections of the
Criminal
    Code
provide:


486.
(1)
Any proceedings against an accused shall be held
    in open court, but the presiding judge or justice may order the exclusion of
    all or any members of the public from the court room for all or part of the
    proceedings if the judge or justice is of the opinion that such an order is in
    the interest of public morals, the maintenance of order or the proper
    administration of justice or is necessary to prevent injury to international
    relations or national defence or national security.


(2)
For
    the purposes of subsection (1), the proper administration of justice includes
    ensuring that

(
a
)
the interests of witnesses under the age
    of eighteen years are safeguarded in all proceedings; and

(
b
)
justice system participants who are
    involved in the proceedings are protected.

(3)
If an accused is charged with an offence
    under section 151, 152, 153, 153.1, 155 or 159, subsection 160(2) or (3) or
    section 163.1, 170, 171, 171.1, 172, 172.1, 172.2, 173, 212, 271, 272, 273,
    279.01, 279.011, 279.02 or 279.03 and the prosecutor or the accused applies for
    an order under subsection (1), the judge or justice shall, if no such order is
    made, state, by reference to the circumstances of the case, the reason for not
    making an order. R.S., 1985, c. C-46, s. 486; R.S., 1985, c. 27 (1st Supp.), s.
    203, c. 19 (3rd Supp.), s. 14, c. 23 (4th Supp.), s. 1; 1992, c. 1, s. 60(F),
    c. 21, s. 9;1993, c. 45, s. 7;1997, c. 16, s. 6;1999, c. 25, s. 2(Preamble);
    2001, c. 32, s. 29, c. 41, ss. 16, 34, 133;2002, c. 13, s. 20;2005, c. 32, s.
    15, c. 43, ss. 4, 8;2010, c. 3, s. 4;2012, c. 1, s. 28.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Baranowski, 2014 ONCA 772

DATE: 20141105

DOCKET: C53938

Feldman, Epstein and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ronald Baranowski

Appellant

Ronald Baranowski, acting in person

Riun Shandler, for the respondent

Anil K. Kapoor, appearing as
amicus curiae

Heard and released orally: October 8, 2014

On appeal from the conviction entered on September 22,
    2009 and the sentence imposed on June 3, 2011 by Justice
Alfred
    J. OMarra
of the Superior Court of Justice, sitting with a jury.

ENDORSEMENT

[1]

Mr. Baranowski appeals from his conviction and sentence.

[2]

The main issue at trial was identity.  Evidence was given by an
    independent witness and an alleged accomplice.

[3]

The trial judge gave extensive and detailed instructions to the jury regarding
    the independent witness.  He referred to the frailties of her testimony and provided
    a stern, clear caution.  The trial judge said that, standing alone, her
    evidence should be given little or no weight.

[4]

With respect to the accomplice, the trial judge provided a warning about
    the dangers of relying upon his evidence in the absence of other independent
    evidence capable of confirming the important parts of his testimony.

[5]

Amicus
submitted that the trial judge erred by providing the jury
    with examples of evidence which, he submits, were not capable of confirming the
    testimony of the accomplice.  The examples given by the trial judge included a
    clear explanation of their relevant frailties.  The trial judge instructed the
    jurors that it was up to them to determine whether and to what extent, any of
    the evidence (including the cellphone records) was, in fact, capable of
    confirming the testimony and whether, and to what extent, it could be relied
    upon, if at all.  We see no error in the trial judges charge.

[6]

Mr. Baranowski made separate submissions.  He raised concerns about the
    identity issue, which we have dealt with above.  He also raised concerns about
    the Crowns failure to adduce certain evidence at trial.  There is no basis for
    this court to reconsider trial counsels decision regarding the evidence
    presented.

[7]

Lastly, Mr. Baranowski submits that the verdict was unreasonable.  We do
    not agree. There was ample evidence upon which the jury could have arrived at
    its verdict.

[8]

The sentence appeal relates to the designation of Mr. Baranowski as a
    dangerous offender as opposed to a long-term offender.  The main issue was
    whether Mr. Baranowski was amenable to treatment.  The medical evidence
    indicated that he was not.  The trial judge considered the medical evidence and
    concluded on the basis of the correct test that Mr. Baranowski met the criteria
    of a dangerous offender and did not meet the criteria for long-term offender.  We
    agree with the trial judges analysis.

[9]

For these reasons, the conviction appeal is dismissed.  Leave to appeal
    sentence is granted.  The sentence appeal is dismissed.

K.
    Feldman J.A.

Gloria
    Epstein J.A.

M.L.
    Benotto J.A.


